Exceptions sustained. Judgment for the defendant. In this action of tort for injuries sustained as a result of being shoved or pushed from a diving board at a swimming pool maintained by the defendant there was a verdict for the plaintiff, who was an invitee. The defendant’s motion for a directed verdict was denied subject to its exception. This was error. The evidence falls short of showing enough to charge the defendant with negligence in failing to anticipate and to guard against the occurrence. The ease falls within numerous decisions of this court. See Rich v. Boston Elev. Ry. 316 Mass. 615; Waugh v. Great Atl. & Pac. Tea Co. 317 Mass. 230; Boehm v. S. S. Kresge Co. 336 Mass. 320; Doherty v. Boston Garden-Arena Corp. 338 Mass. 791. See also Cohen v. Suburban Sidney-Hill, Inc. 343 Mass. 217.